Citation Nr: 1808719	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher initial disability rating for a lower back disability, currently rated as 40 percent disabling.

2.  Entitlement to a higher initial disability rating for a left shoulder disability, currently rated as 20 percent disabling.

3.  Entitlement to a higher initial disability rating for a left ankle disability, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial disability rating for a right ankle disability, currently rated as 10 percent disabling.

5.  Entitlement to a higher initial disability rating for a right wrist disability, currently rated as 10 percent disabling.

6.  Entitlement to a higher initial disability rating for a skin disability, currently rated as noncompensably disabling.

7.  Entitlement to a higher initial disability rating for bilateral hearing loss, currently rated as noncompensably disabling.

8.  Entitlement to service connection for reaction to a purified protein derivative (PPD) tuberculosis test.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985, October 2004 to November 2006, and January 2010 to May 2015.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to all issues.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as to all issues, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In January 2010, the Veteran perfected an appeal with respect to the issues reflected on the title page, above.  The Board notes the Veteran has been in receipt of a combined 100 percent disability rating since May 25, 2015.  In a signed January 2018 statement, the Veteran asserted he was no longer interested in pursuing his appeal, and requested it be closed.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal, and the claims are dismissed.


ORDER

The appeal is dismissed.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


